 32DECISIONSOF NATIONALLABOR RELATIONS BOARDtime of the discharge,which occurred during or at the conclusion of this conversa-tion,that she told Cole she would not continue to work for less than$1.50 anhour.She was then receiving$1.34.1It is assumed though not found that under the Union's bargaining agreement withRespondent,Dorris',experience entitled her to the wage the Union demanded. Iwould not think however that this would put the Respondent to the alternative ofkeeping one in its employ at the stipulated wage whom it regarded as incompetentto receive such a wage,or being found guilty of an 8(a)(1) and(3) violation.Upon the entire evidence I have no doubt that the Respondent believed;as Colestated to Ross and,indeed,toDorris herself 2 that Dorris was not worth-in termsof competency-the stipulated wage.It could not keep Dorris in its employ unlessitpaid her the stipulated wage, or the wage demanded by Dorris as a condition forremaining in its employ, and accordingly it discharged her:There is no evidenceof antiunion bias on the part of Respondent,such evidence as there is, with theexception of the discharge itself, indicating amicable relations between the Union.and Respondent.The mere assertion of a right under a bargaining agreement if made in good:faith,even though the right asserted may not be supported by the contract itself,:may be protected union and concerted activity as the Board has held(Mushroom:Transportation Co., Inc.,142 NLRB 1150,1157-1158),but in my opinion it does:not follow that insubordination or other breach of plant discipline based on anemployee's unilateral determination of his contractual rights, or, as here, an em-:ployee's refusal to continue to work unless paid a stipulated wage, even though thatemployee's refusal is based on a belief that the bargaining agreement entitles her to'such higher wage, is protected union or concerted activity.Had the employee inquestion merely asserted a claim,or filed a grievance,and been discharged therefor,we would have a different problem.I attempted to make such a distinction in anearlier decision(Traylor-Pamco,154 NLRB 380,387, footnote 6, October 12,1964)but here it is more clearly defined.This is not an appropriate forum,I think,in which to seek enforcement of the terms of a bargaining agreement.I shall recommend dismissal of the complaint.CONCLUSIONS OF LAWThe Respondent is an employer within the meaning of Section 2(2) of the Act,engaged in commerce within the meaning of Section 2(6) and (7) of the Act.The Union is a labor organization within the meaning of Section 2(5) of the Act.The Respondent has not engaged in the alleged unfair labor practices.RECOMMENDED ORDERIt is recommended that the complaint be dismissed:1 Cole testified that he had already decided to discharge Dorris for incompetency atthe time he first learned of the Union's protest on her wages, and was supported in thisby Klontz. I do not credit this testimony.Klontz' testimony is inconsistent with thatgiven in a prehearing affidavit, and Cole's statements to Dorris at the time of her dis-charge,while bearing out his position that he did not consider her work satisfactory,showed clearly that the Union's demand for a higher wage entered into the dischargeconsiderations.2 Dorris testified:I said, "Has my workbeensatisfactory?"And he said,no, notexactly that he washonest, that his wife had always told him how honest he was.Old Homestead Bread Co. (Town Talk Bread)'andCharles E.Cosens.Case No. 17-CA-92611.October 5, 1965DECISION AND ORDEROnJuly21, 1965, Trial Examiner Sydney S. Asher, Jr., issued hisDecision in the above-entitled proceeding, finding that the Respondent155 NLRB No. 8. OLD HOMESTEAD BREAD CO.33had not engaged in the unfair labor practices alleged in the com-plaint and recommending that the complaint be dismissed in its en-tirety, as set forth in the attached Trial Examiner's Decision.There-after, the General Counsel filed exceptions to the Decision with asupporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, and ordersthat the complaint herein be, and it hereby is, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOn January 29, 1965, Charles E. Cosens, an individual, filed charges against OldHomestead Bread Co. (Town Talk Bread), Scottsbluff, Nebraska, herein called theRespondent.On March 19, 1965, the General Counsel I issued a complaint alleg-ing that since on or about October 5, 1964, the Respondent has interfered with, re-strained, and coerced its employees by certain specified conduct, and that on orabout October 22, 1964, the Respondent discharged Charles E. Cosens, its employee,and since then has failed and refused to reinstate him because of his membershipin or assistance to International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Local No. 219, herein called the Union, and becausehe engaged in other concerted activities. It is alleged that this conduct violated Sec-tion 8(a)(1) and (3) of the National Labor Relations Act, as amended (61 Stat.136), herein called the Act.The Respondent filed an answer admitting that it haddischarged Cosens, but alleging that this took place on October 28, 1964, becauseof acts of dishonesty by Cosens and his failure properly to handle funds of theRespondentIt denied the commission of any unfair labor practice.Upon due notice, a hearing was held before Trial Examiner Sydney S. Asher, Jr.,on May 18, 1965, in Scottsbluff, NebraskaAll parties were present or representedand participated fully in the hearing.At the hearing the General Counsel was per-mitted to amend the complaint in certain specific respects.At the close of the hear-ing, the Respondent moved for dismissal of the complaint in its entirety.Ruling onthismotion was reserved; it is disposed of herein.Although all parties were affordedan opportunity to file a brief, no party has done so.'The term General Counsel refers to the General Counsel of the National Labor Rela-tions Board and his representative at the hearing. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDUponthe entire record in this case,2and from my observation of the witnesses,Imake the following:FINDINGS OF FACTThe complaint alleges, the answer admits, and it is found that the Respondent is,and at all material times has been, an employer engaged in commerce as defined intheAct, and its operations meet the Board's jurisdictional standards; 3and thattheUnion is, and at all material times has been, a labor organization within themeaning ofthe Act.A. BackgroundCharles E. Cosens began working for the Respondent as a routeman in May 1965.This employment lasted approximately 2 years.Cosens was reemployed as a route-man in Denver, Colorado, on November 2, 1962 4 On May 15, 1964, Cosens wasdischarged by Eric Tipton, the Respondent's sales manager in Denver, because ofadmitted theft by Cosens from a customer of the Respondent.Cosens made restitu-tion to the customer.A few days later, about May 18,5 Cosens applied for re-instatement.Tipton conferred with C. J. Downing, the Respondent's president.As a result, Cosens was reinstated, with a warning that he had "better keep [his]nose clean."He continued to work in the Denver area until about June 27, whenhe was transferred to the Respondent's operation at Scottsbluff, Nebraska.Cosenshad been a member of the Union while working in Denver. Before Cosens leftDenver, he was told by Tipton that he (Cosens) "would have to withdraw fromthe Union in Denver due to the fact that there was no union" in Scottsbluff.6There were four routemen at Scottsbluff, including Cosens. In late SeptemberCosens signed a union authorization card and obtained the signatures on similarcards of two of his fellow routemen.On October 2 the Union filed with the Boarda petition seeking to represent a unit of all routemen employed by the Respondentin Scottsbluff.?B. Alleged interference, restraint, and coercion1.Alleged interrogationOn Sunday, October If, in a tavern in Scottsbluff, Cosens had a talk with hisimmediate superior, Courtland K. Hoffman, supervisor in charge of the routemenin Scottsbluff.They first discussed certain subjects pertaining to the Respondent'sbusiness, and what ensued is a matter of dispute.According to Cosens' testimonythe following took place: Hoffman stated that he had heard that the Union hadfiled a petition to represent the routemen at Scottsbluff, and asked: "What's the bigxThe reporter's stamp on Respondent'sExhibit No. 1, which erroneously indicates thatitwas receivedin evidence, is corrected to reflectthefact, shown on the record,that thisexhibit was rejectedThe record is further corrected as follows:Page 79,line 6-Strike the letter "A " and substitute therefor the letter "QPage139, line7-Stakethe words"did not anticipate"and substitute therefor thewords"anticipated a "Page 140,line 22-Strike the word "group"and substitute therefor the word"route."Page 146, lines 14 and 15-Strike the words"comrade degree"and substitute thereforthe void "camaraderie"Page 163,line 15-Strike the words "far as" and substitute therefor the words"part of "iThe Respondent is, and at all material times has been,a Colorado corporation engagedin the manufacture,distribution,and sale of bread and other baked goods. Its prin-cipal place of business and manufacturing plant is located in -Denver,Colorado, and itmaintains various distribution points outside the State of Colorado,including one inScottsbluff,Nebraska.During the year 1964 the Respondent shipped goods valued atmore than$50,000 from its Denver,Colorado,plant directly to destinations outside theState.4Cosens testified that in March 1964 during a discussion of a proposed deal with acustomer involving Cosens'relinquishing part of his commission,his supervisor in Denver,Alfred C. Reinfront,told him: "You could steal that much,can't you?"Reinfront deniedmaking the remarkI deem it unnecessary to resolve this conflict.All dates hereafter refer to the year 1964,unless otherwise notedaThe General Counsel does not contend that either Cosens' transfer to Scottsbluff orTipton's remark about the Union constitutes a violation of the Act7CaseNo. 17-RC-4616Anelectionwas held on November 5 and the Union lost.On December 30 a certificate of results of election was issued OLD HOMESTEAD BREAD CO.35deal about you guys getting into the union?"Cosens replied that the routemen feltthat their earnings were insufficient.Hoffman remarked: "If you guys felt that youneeded more money, why didn't you come to me or Albert Corum [the Respond-ent's salesmanager and Hoffman's immediate superior]?"Cosens answered thathe had not done so because he feared reprisals.Hoffman responded: "Well, as faras I'm concerned, the way in which you handled this union membership is kind ofstinking."Hoffman, a member of the Union, related a somewhat different versionof this part of the conversation.According to Hoffman, he knew nothing aboutthematter until Cosens informed him that the Union had filed a petition and thatHoffman would receive an election notice to post on the bulletin board.Hoffmandenied that he expressed any opinion to Cosens as to his feelings about the Union.I deem it unnecessary to determine which version of this part of the conversationis the more accurate.For even had Hoffman made the remarks attributed to himby Cosens, in my opinion this would not prove the allegation of the amendedcomplaint (denied by the answer) that Hoffman on this occasion "interrogated[Cosens] . . . concerning his union membership, activities and desires."As I viewthematter, even Cosen's version fails to indicate that Hoffman attempted to elicitinformation.Moreover, no threat was made and the atmosphere was not one ofrestraint or coercion.Under these circumstances, regardless of which version iscredited, no violation of the Act has occurred.And even if, contrary to the above,an unfair labor practice should be found to have been committed by Hoffman inthis conversation, it would be an isolated one, insufficient to warrant any remedialorder against the Respondent.2.Alleged threatsCosens testified that less than a week after the incident in the tavern describedabove, about 2:30 or 3 p.m., Hoffman appeared at the Scottsbluff dock.AccordingtoCosens, in the presence of Cosens, Michael R. Merkel, and Charles Drake,Hoffman stated:Well, if you guys want to join the union.there are going to be somechanges made. If it goes through, there will be no more of this going homeand sitting around for an hour.There will be no more coming in early, check-ing in and going home. And if you are going to join the union, you will putin the same kind of hours they do in Denver, and that means an extra hour onFridays and Saturdays.You're going to be expected to run your doubles 8instead of going home.According to Cosens, neither he nor Merkel nor Drake made any response toHoffman.Merkel, an employee of the Respondent, was called as a witness by theGeneral Counsel and testified to another event, but was not questioned about thealleged statements by Hoffman at 2:30 or 3 p.m. at the Scottsbluff dock in mid-October, described by Cosens.Drake, presumably also an employee of the Re-spondent, was not called as a witness by any party.Hoffman denied having any such conversation with Cosens, Merkel, and Drake,or being at the Scottsbluff dock anytime between October 1 and 22.He testifiedthat all during this period he was working for the Respondent in Wyoming, andonly returned to Scottsbluff on Sundays.From my observation of the witnesseswhile testifying, and also in view of the General Counsel's failure to questionMerkel about the matter when he had Merkel on the stand as his own witness, IcreditHoffman's testimony in this regard and conclude that during the period inquestion (between October 1 and 22) Hoffman was only in Scottsbluff on Sundays,and did not visit the Respondent's Scottsbluff dock. It follows, and I find, that hemade no statements to Cosens, Merkel, and Drake similar to those described byCosens.In this posture of the case I deem it unnecessary to rule upon the Re-spondent's alternative defense that, even had Hoffman made the statements attributedto him by Cosens, these were mere predictions of what a union contract might re-quire and did not constitute threats of reprisal on the part of the Respondent.8In the afternoon, after finishing serving his route, a routeman may stop for a secondtime that day at certain stores which require extra attention to check on his display, toreplace merchandise which has been sold,or to perform similar functions.This is knownas a double trip.212-808-66-vol. 155-4 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Cosens' discharge1.FactsAt the end of each workday the Respondent's routemen are required to submit asettlement sheet showing the day's transactions.On the back they list accounts re-ceivable, including any sum due the Respondent from the routeman personally.A routeman may be "on the sheet"-that is he may owe money to the Respondent-for a variety of reasons.Regardless of how the routeman happens to be in thatposition,when his name is "on the sheet" he is personally indebted to the Respondent.The Respondent has had"many, many experiences of routemen building up a per-sonal balance.on their settlement sheet and then skip[ping] town."Thereforethe Respondent has maintained a policy of expecting each routeman"to keep hissheet clean,"that is, to remove all such balances due within a reasonable time afterthey first appear on the settlement sheet.In July, Cosens began listing his name on the back of his settlement sheets "insmall amounts."He remained continuously indebted to the Respondent in variousamounts during the remainder of his employment.At one time,the balance heowed got up as high as approximately$90; he paid off $30 to bring it down toabout $60.Toward the end of August Hoffman received instructions"to get allpersonal balance dues[sic] cleared off "He then told all the routemen at Scotts-bluff, including Cosens, "to clear off their sheets."On Sunday,October 11, duringthe conversation between Hoffman and Cosens in Scottsbluff referred to above,Hoffman again warned Cosens that he had been ordered by Corum "to be sure andtell him [Cosens]to get off that sheet " Cosens replied that"he would get it off." 9On October 21 Cosens was still"on the sheet"for about$68.He was then theonly rank-and-file routeman in the Respondent's Scottsbluff operation who was "onthe sheet"for any amount.On that day Downing, in Denver, spoke on the long-distance telephone to George Pagliasotti,president of Frontier Baking Company inCheyenne,Wyoming, and asked Pagliasotti to deliver a message to either Corumor Hoffman.10The message was that Cosens should "pay up in full and stay offthat sheet,or he was through,to let him go."Later that same day,in Cheyenne,Pagliasotti told Hoffman that "if [Cosens] was still on the sheet when [Hoffman]got [to Scottsbluff]thatmorning to fire him because he had had plenty of warn-ings."Hoffman went to Scottsbluff that night.About 5 am.the next day, Octo-ber 22, Hoffman appeared at the Scottsbluff dock and, in the presence of Cosensand Merkel,examined Cosens' settlement sheet which still showed a balance duethe Respondent of approximately$68.Hoffman then told Cosens"Well, I guessyou're through.They [the management in Cheyenne] called me and told me to pulla route today and let you go."Upon inquiry by Cosens as to why he was dis-charged,Hoffman replied."Well, you were told to get off the sheet,off the settlementsheet," and added that he had orders from Pagliasotti to discharge Cosens if hewere "still on the sheet."Cosens,angry, turned over his keys and records toHoffman and started to leave.He returned almost immediately and asked Hoffmanwhether the Union had anything to do with his being discharged.Hoffman an-swered:"It could be,I don't know."11Cosens then left again.On November 5 Cosens went to the Respondent'sScottsbluff dock to vote in theBoard election there that day.Downing was present,and opposed Cosens' right tovote, stating:"That man was fired in Scottsbluff for the same reason he was firedinDenver."Cosens then voted under challenge.On November 25 Cosens paidhis indebtedness to the Respondent in full.6Hoffman further testified that he told Cosens on this occasion that if he failed to getoff the sheet he could be dischargedCosens,while admitting that on October 11 Hoff-man warned him to get off the sheet,denied that he had ever been told that he would bedischarged if he did not do so. I deem it unnecessary to resolve this conflict.iUFrontier Baking Company is a corporation separate from the Respondent.Pagliasottidoes not take orders from DowningBecause the Respondent acts as a distributionagent for Frontier in certain sales routes In Wyoming,Pagliasotti"has some degree ofcontrol or supervision"over the Respondent's routemen in this area.Presumably thisIncludes the Respondent's Scottsbluff operation."The findings of fact regarding Cosens'question after he came back and Hoffman'sreply are based upon the testimony of Merkel,a witness for the General CounselCosenstestified that he asked whether his being "on the sheet" was the only reason for hisdischarge and that Hoffman replied."Well, I guess it's over this union deal"I creditMerkel'sversion,which was substantially corroborated by Hoffman,as a more accurate,description than that given by Cosens. OLD HOMESTEAD BREAD CO.372.Contentions of the partiesThe complaint alleges that the Respondent discharged Cosens on October 22, andsince that time has failed and refused to reinstate him because he assisted the Union.Specifically, the General Counsel urges that Cosens' admitted failure to "get off thesheet" was not the real reason for his discharge, but was a pretext used to coverthe true reason, namely, the Respondent's resentment against Cosens arising fromhis sponsorship of the Union at Scottsbluff.The answer states that Cosens was dis-charged "because of acts of dishonesty by the employee and his failure to properlyhandle funds of the employer."At the hearing the Respondent did not appear torely upon "dishonesty" as a reason for the discharge, and took the position that"failure to properly handle funds of the employer" covered Cosens' failure to "getoff the sheet"-the principal cause of his dischargeAs an additional factor con-tributing to the discharge the Respondent points to Cosens' use of the Respondent'stelephone to make personal long-distance calls initially charged to the Respondent,for which the Respondent then had to seek reimbursement from him.3.ConclusionsUndoubtedly Cosens was the principal proponent of the Union in Scottsbluff,and on October 11 Hoffman became aware of this. Eleven days later Cosens wasdischarged by Hoffman on orders originating with Downing. Both Hoffman andDowning denied that between these two events Hoffman told Downing of Cosens'union activities; accordingly the Respondent urges that Downing had no knowledge.of Cosens' union activities when he decided to discharge Cosens.However, for thepurposes of this Decision, whatever knowledge Hoffman acquired will be attributedto the Respondent, and will be treated as having been communicated to Downing,-either directly or indirectly.We therefore begin our consideration of the reason forthe discharge with the assumption that Cosens, the leader of the Union's effort toorganize the Scottsbluff routemen, was discharged shortly after discovery of hisunion activities.Even with this start, no antiunion motivation for the discharge is evident unlessRespondent's conduct indicates antagonism toward the Union.The General Counselcontends that Hoffman showed union animus on October 11 when Cosens first re-vealed his prounion leanings.But even accepting for argument's sake Cosens'version of this conversation, I cannot agree that the question: "If you guys felt thatyou needed more money, why didn't you come to me or Albert Comm?" or thestatement "the way in which you handled this union membership is kind of stink-ing" indicate either a deep-seated aversion to unions or strong hostility toward theemployees' attempts at self-organization. In my opinion the most that can reason-ably be said is that Hoffman exhibited some degree of irritation. So far as Tipton's.earlier remark to Cosens is concerned (that he would have to withdraw from theUnion when leaving Denver because there was no union in Scottsbluff) the GeneralCounsel does not appear to rely upon this incident as proof of union animus. Infact he stated on the record, with reference to this remark: "I'm sure it was onlyadvisory" to which Cosens himself added from the witness stand: "it was merelyfriendly."I conclude that the record contains no probative or credited testimonywhich convincingly establishes the Respondent's hostility toward or opposition to,theUnion.Bearing in mind that suspicion alone is not enough to prove the com-mission of an unfair labor practice, I find that the General Counsel has failed toestablisha prima faciecase that Cosens' discharge was motivated by his unionactivities.12However, even assuming that, contrary to the above, the General Counsel hadestablisheda prima faciecase, this would be overcome by the Respondent's defense;namely, that Cosens was discharged because, after at least two warnings which hedisregarded, he failed to "get off the sheet."The General Counsel makes fourattacks upon this defense. In the first place, while admitting that Cosens was warned,the General Counsel contends that he was never told what would happen if he failedto heed the warning. I find no merit in this contention.Assuming the facts to beas the General Counsel maintains, nevertheless a warning by an employer to anemployee carries an implied threat to take disciplinary action, if necessary, to en-12Sam Letter and George Goldberg, Partners, d/b/a Lester Manufacturing Company,112 NLRB 843, 851.Tru-Line Metal Products Company, et al,138 NLRB 964, andAnthony 0. Grimaldi, d/b/a Superior Rambler,150 NLRB 1264, both cited by the Gen-eral Counsel, are distinguishable on their facts, for the commission of other unfair laborpractices by the Respondents in those cases amply demonstrated union animus. 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDforce it.13I am unable to subscribe to any theory that such a warning may be dis-regarded with impunity merely because it failed to spell out the exact sanction whichmight be applied in case of breach. In the second place, the General Counsel pointsto the disparate treatment accorded Hoffman on the one hand and Cosens on theother vis-a-vis being"on the sheet."This contention likewise lacks merit. It is truethat, despite several warnings,Hoffman was"on the sheet"for a period whichended October 23, the day after Cosens'discharge.But Hoffman was a supervisor,and the Respondent had had better experience with, and customarily extended moreleniency toward,its supervisors than it did its routemen.Furthermore,after Cosens'theft and his reinstatement in May contingent upon his"keep[ing his]nose clean,"the Respondent had reason,less than 6 months later,to be more concerned and un-easy about Cosens' indebtedness than about that of other routemen with differentpast records regarding money matters and the handling of funds. In any event thereisno proof of disparate treatment of Cosens vis-a-vis other rank-and-fileroutemen,as contrasted with supervisors.In the third place,the General Counsel maintainsthat Downing's order concerning Cosens, as stated to Pagliasotti,was in the alterna-tive, that is, that Cosens shouldeither payup in full and stay off the sheet,orhewas to be discharged;but that Hoffman did not give Cosens any such choice.How-ever,Hoffman's undenied and credited testimony was that the order he receivedfrom Pagliasotti contained no alternative proposition for Cosens to act upon,but wassimply that if Cosens should still be "on the sheet"when Hoffman arrived in Scotts-bluff to discharge him.Hoffman carried out this order.Even if Pagliasotti garbledthemessage and removed an alternative Downing meant to allow Cosens,this factdoes not weaken the Respondent'sdefense.Itwas surely under no obligation, afterreinstating Cosens and warning him at least twice to pay his debt,to accord himstillanother chance to clear himself.In the fourth place, the General Counselpoints to the exchange between Cosens and Hoffman on October 22 when, shortlyafter being discharged,Cosens returned briefly to ask Hoffman a question.Bring-ing up the subject of the Union for the first time that day, Cosens asked if it hadanything to do with his discharge.Hoffman'sambiguous response("It could be,I don't know.")did no more than indicate a lack of information and cannot reason-ably be stretched into an admission of illegal motivation.On the record before me,I am convinced that, in discharging Cosens, the Respond-ent acted in a legitimate manner to protect its own interest and to eliminate the riskof loss.Nor can it be said that the Respondent's action was precipitate,or unfairto Cosens.Viewed from any angle, it constituted a reasonable exercise of businessdiscretion.For the foregoing reasons, I conclude that the reason given for Cosens'discharge-that he failed after warnings to get off the sheet-was not a pretext but,on the contrary,the actual motivating cause, and that Cosens'support of the Unionwas not shown to have been a substantial contributing factor.14Upon the basis of the above findings of fact, and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.Old Homestead Bread Co.(Town Talk Bread)is,and at all material timeshas been, an employer within the meaning of Section 2(2) of the Act,engaged incommerce within the meaning of Section 2(6) of the Act.2. International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Help-ers of America,Local No. 219, is, and at all material times has been, a labororganization within the meaning of Section 2(5) of the Act.3.The General Counsel has failed to establish by a fair preponderance of theevidence that the Respondent is engaging in or has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) or(3) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, and upon theentire record in this case,the Respondent's motion to dismiss the complaint in itsentirety is granted.13 SeeSterling Prectision Corp., Instrument Division,131 NLRB 1229,1235 (footnote 18in Intermediate Report).14 In this posture of the case,I deem it unnecessary to evaluate the Respondent's as-sertion that Cosen's use of its telephone for personal calls was a contributing factor in-the decision to discharge him.